Exhibit 10.28

EXECUTION COPY

 

TWENTY- SEVENTH SUPPLEMENTAL LEASE AGREEMENT

by and between

MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY

and

FEDERAL EXPRESS CORPORATION

Dated as of May 1, 2006

 

AMENDING THE CONSOLIDATED AND RESTATED LEASE AGREEMENT DATED AS OF AUGUST 1,
1979 BETWEEN THE MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY AND FEDERAL EXPRESS
CORPORATION.

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

Section

 

 

 

 

 

 

 

1

Definitions

 

 

 

 

2

Granting Leasehold

 

 

 

 

3

Term; Delivery and Acceptance of Possession

 

 

 

 

4

Rental

 

 

 

 

5

Hazardous Substances/Waste

 

 

 

 

6

Lease Agreement Still in Effect; Provisions There of Applicable to this
Twenty-Seventh
Supplemental Lease Agreement

 

 

 

 

7

Descriptive Headings

 

 

 

 

8

Effectiveness of this Twenty-Seventh Lease Agreement

 

 

 

 

9

Execution of Counterparts

 

 

 

 

10

Summaries

 

 

 

 

 

Notary

 

 

 

 

 

Leased Parcel Summary

 

 

 

 

 

Rental Summary

 

 

 


--------------------------------------------------------------------------------


 

TWENTY-SEVENTH SUPPLEMENTAL LEASE AGREEMENT

THIS TWENTY-SEVENTH SUPPLEMENTAL LEASE AGREEMENT, made and entered into as of
the 1st of May 2006, by and between MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY
(herein sometimes referred to as “Authority”), a public and governmental body
politic and corporate of the State of Tennessee, and FEDERAL EXPRESS CORPORATION
(herein sometimes referred to as “Tenant”), a corporation duly organized and
existing under the laws of the State of Delaware and qualified to do business in
the State of Tennessee.

W I T N E S S E T H:

WHEREAS, Authority and Tenant on October 3, 1979 entered into a Consolidated and
Restated Lease Agreement dated as of August 1, 1979; and

WHEREAS, Authority and Tenant between April 1, 1981 and September 1, 2005, have
entered into Twenty Six Supplemental Lease Agreements amending the 1979
Consolidated and Restated Lease Agreement; and

WHEREAS, the said Consolidated and Restated Lease Agreement dated as of
August 1, 1979, together with the First through the Twenty-Sixth Supplemental
Lease Agreements, is herein referred to as the “Lease Agreement”; and

WHEREAS, Authority and Tenant have agreed to further supplement the Lease
Agreement so as to add certain property for the purpose of developing aircraft
parking and certain unimproved land associated therewith containing
approximately 106,642 square feet of land; and

WHEREAS, Authority and Tenant have also agreed to add additional unimproved land
containing approximately 187,618 square feet for the purpose of GSE storage for
A-380 aircraft.

3


--------------------------------------------------------------------------------




 

NOW THEREFORE, for and in consideration of the mutual promises, covenants and
agreements hereinafter contained to be kept and performed by the parties hereto
and upon the provisions and conditions hereinafter set forth, Authority and
Tenant do hereby covenant and agree, and each for itself does hereby covenant
and agree, as follows:

SECTION 1.  Definitions.  Except as otherwise provided herein, and unless the
context shall clearly require otherwise, all words and terms used in this
Twenty–Seventh Supplemental Lease Agreement which are defined in the Lease
Agreement, shall, for all purposes of this Twenty-Seventh Supplemental Lease
Agreement, have the respective meanings given to them in the Lease Agreement.

SECTION 2.  Granting of Leasehold.  In addition to the lease and demise to
Tenant of the land in the Lease Agreement, the Authority hereby leases and
demises to Tenant, and Tenant hereby takes and hires from Authority, subject to
the provisions and conditions set forth in the Lease Agreement and this
Twenty-Seventh Supplemental Lease Agreement, the additional land described in
Exhibit “A” attached hereto and containing approximately 187,618 square feet or
4.31 acres, and described in Exhibit “B” attached hereto containing
approximately 106,642 square feet or 2.448 acres.

SECTION 3.  Term; Delivery and Acceptance of Possession.  The term of this
Twenty-Seventh Supplemental Lease Agreement and all rights herein granted to
tenant shall be made effective as of May 1, 2006 for the land  described in
Exhibits “A” and  “B” and shall expire at such time as the Consolidated and
Restated Lease Agreement dated August 1, 1979 shall expire, to-wit:  August 31,
2012 or upon such earlier termination, extension or otherwise as provided
therein.

SECTION 4.  Rental.   In addition and supplemental to the rentals required to be
paid to the Authority pursuant to Section 5 of the Lease Agreement (including
all prior Supplemental Lease

4


--------------------------------------------------------------------------------




 

Agreements), during the term of this Twenty-Seventh Supplemental Lease
Agreement, Tenant shall pay equal rental installments to the Authority in
advance on the first business day of each month beginning on the earlier of  the
date of beneficial occupancy or the following dates, to wit:

Beginning December 1, 2007

 

Monthly Rental

 

Annual Rental

 

106,642 sq. ft.

 

$

1,355.24

 

$

16,262.91

 

 

Beginning March 1, 2008

 

Monthly Rental

 

Annual Rental

 

187,618 sq. ft.

 

$

2,384.31

 

$

28,611.75

 

 

The rental rate shall adjust upward by twenty-five percent (25%) every five
(5) years in accordance with the Base Lease Agreement.

SECTION 5.  Hazardous Substances/Waste.  Tenant agrees to take the above parcels
included in this Supplement in an “as is” condition as it relates to Hazardous
Substances/Waste material that may be located at the site.

Tenant, at its own expense, may arrange for a Phase I Environmental Survey on
the land described herein by a reputable environmental consultant to determine
the existence of “Hazardous Substances”, as such term is defined in this
Agreement. In the event that “Hazardous Substances” are discovered during
excavation for construction on the property described in Exhibits “A” & B, and
those “Hazardous Substances” require special handling, removal or disposal
(“Remediation”), then Tenant shall immediately notify Authority. The Tenant and
Authority will confer and jointly determine the method of handling, removing or
disposing of the “Hazardous Substances” within 14 days after Tenant provides the
Authority, in writing, its plan for Remediation. The form of Remediation agreed
to by the parties must comply with “Environmental Laws”, as such term is defined
below. In the event that Tenant and Authority are unable to agree on a method
for handling, removing or disposing of the “Hazardous Substances” due to
differing interpretations of the

5


--------------------------------------------------------------------------------




 

requirements for Remediation as set forth in the applicable “Environmental
Laws”, then the form of Remediation will be determined by the appropriate
federal, state or local agency with relevant regulatory and enforcement
jurisdiction over the subject site. Authority will grant to Tenant a rent credit
equal to the reasonable documented costs paid by Tenant for the Remediation of
such “Hazardous Substances” associated with the property described in Exhibits
“A” & “B”.

The term “Hazardous Substances”, as used in this Twenty-Seventh Supplemental
Lease Agreement, shall mean any hazardous or toxic substances, materials or
wastes, including, but not limited to, those substances, materials, and wastes
(i) listed in the United States Department of Transportation Hazardous Materials
Table (49 CFR § 172.101) or by the Environmental Protection Agency as hazardous
substances (40 CFR Part 302 and amendments thereto), (ii) designated as a
“Hazardous Substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C.
§ 1251 et seq. (33 U.S.C. § 1321) or listed pursuant to Section 307 of the Clean
Water Act (33 U.S.C. § 1317), (iii) defined as a “Hazardous Waste” pursuant to
Section 1004 of the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et
seq. (42 U.S.C. § 6903), or (iv) defined as “Hazardous Substance” pursuant to
Section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act, (42 U.S.C.§ 9601, et seq. 42 U.S.C. § 9601), or any other
substances, (including, without limitation, asbestos and raw materials which
include hazardous constituents), the general, discharge or removal of which or
the use of which is restricted, prohibited or penalized by any “Environmental
Law”, which term shall mean any Federal, State or local law, regulation, or
ordinance relating to pollution or protection of the environment.

SECTION 6.  Lease Agreement Still in Effect; Provisions Therefore Applicable to
this Supplemental Lease Agreement.  All of the terms, provisions, conditions,
covenants and agreements of the Lease Agreement, as supplemented, shall continue
in full force and effect as

6


--------------------------------------------------------------------------------




 

supplemented hereby, and shall be applicable to each of the provisions of this
Twenty-Seventh  Supplemental Lease Agreement during the term hereof with the
same force and effect as though the provisions hereof were set forth in the
Lease Agreement.

SECTION 7.  Descriptive Headings.  The descriptive headings of the sections of
this Twenty-Seventh Supplemental Lease Agreement are inserted for convenience of
reference only and do not constitute a part of this Twenty-Seventh Supplemental
Lease Agreement and shall not affect  meaning, construction, interpretation or
effect of this Twenty-Seventh Supplemental Lease Agreement.

SECTION 8.  Effectiveness of this Supplemental Lease Agreement.  This
Twenty-Seventh Supplemental Lease Agreement shall become effective as described
in Section 4.

SECTION 9.  Execution of Counterparts.  This Twenty-Seventh Supplemental Lease
Agreement may be simultaneously executed in several counterparts, each of which
shall be an original and all of which shall constitute but one and the same
instrument.

SECTION 10.  Summaries.  For the convenience of both parties a Leased Parcel
Summary and a Rental Summary are attached to this Lease Agreement.

7


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, THE MEMPHIS-SHELBY COUNTY AIRPORT AUTHORITY AND FEDERAL
EXPRESS CORPORATION have caused this Twenty-Seventh Supplemental Lease Agreement
to be duly executed in their respective behalfs, as of the day and year first
above written.

WITNESS:

MEMPHIS-SHELBY COUNTY AIRPORT
AUTHORITY

 

 

 

/s/ RICHARD V. WHITE

 

BY:

/s/ LARRY COX

 

 

 

 

 

 

 

TITLE: Director of Properties

TITLE: President

 

 

Approved as to Form and Legality:

 

 

 

 

 

 

 

 

/s/ R. GRATTAN BROWN, JR.

 

 

 

R. Grattan Brown, Jr., Attorney

 

 

 

 

 

 

 

 

WITNESS:

FEDERAL EXPRESS CORPORATION
A Delaware Corporation

 

 

/s/ BONITA SAFFOLD

 

BY:

/s/ WILEY JOHNSON, JR.

 

 

 

TITLE: Project Coordinator

TITLE: Managing Director, Real Estate and Airport Development

 

8


--------------------------------------------------------------------------------




 

(STATE OF TENNESSEE)
(COUNTY OF SHELBY)

On this 10th day of July, 2006 before me appeared Larry Cox, to me personally
known, who, being by me duly sworn (or affirmed), did say that he is the
President of the Memphis-Shelby County Airport Authority, the within named
Lessor, and that he as such President, being authorized so to do, executed the
foregoing instrument for the purposes therein contained, by signing the name of
the Authority by himself as such President.

MY COMMISSION EXPIRES

September 19, 2007

/s/ SHAWNITA L. NEELY

 

 

Notary Public

 

 

(seal)

 

(STATE OF TENNESSEE)
(COUNTY OF SHELBY)

On this 27th day of June, 2006 before me appeared Wiley Johnson, Jr., to me
personally known, who, being by me duly sworn (or affirmed), did say that he is
a Managing Director of Federal Express Corporation, the within named Lessee, and
that he as such Managing Director, being authorized so to do, executed the
foregoing instrument for the purposes therein contained, by signing the name of
the Corporation by himself as such Managing Director.

MY COMMISSION EXPIRES

September 19, 2007

/s/ BEVERLY AZLIN

 

 

Notary Public

 

 

(seal)

9


--------------------------------------------------------------------------------




 

[Land surveys]

10


--------------------------------------------------------------------------------